     Case 2:19-cv-00787-JCM-NJK Document 11 Filed 06/24/19 Page 1 of 2



 1 SAMUEL CASTOR, ESQ.
   Nevada Bar No. 11532
 2 sam@switch.com
   ANNE-MARIE BIRK, ESQ.
 3 Nevada Bar No. 12330

 4 abirk@switch.com
   SWITCH, LTD.
 5 7135  South Decatur Blvd.
   Las Vegas, Nevada 89118
 6 Telephone: (702) 444-4111
   Attorneys for Plaintiff
 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10 SWITCH, LTD., a Nevada limited liability                CASE NO.: 2:19-cv-00787-JCM-NJK
   company,
11
                       Plaintiff,                          STIPULATION AND ORDER FOR
12                                                         DISMISSAL OF CLAIMS
13 vs.

14 L&I LV ENTERPRISE INC., a Nevada
   corporation, dba NOVA INNOVATIONS; and
15 DOES I-X, inclusive,

16                            Defendants.
17

18           Pursuant to Fed. R. Civ. P. 41(a)(2) and LR 7-1, and in accordance with the terms of the

19 Stipulation and Order for Settlement and Entry of Permanent Injunction (ECF No. 9), Plaintiff,
20 SWITCH, LTD. (“Plaintiff”), and Defendant, L&I LV ENTERPRISE INC., dba NOVA

21 INNOVATIONS (“Defendant”), by and through their respective counsel of record, hereby stipulate

22 to the dismissal of all claims alleged in this action. The Court shall retain jurisdiction to enforce its

23 Permanent Injunction Order entered June 18, 2019, in this case (ECF No. 9, Exhibit 3).

24 ///

25 ///

26 ///

27 ///

28 ///

                                                       1
     Case 2:19-cv-00787-JCM-NJK Document 11 Filed 06/24/19 Page 2 of 2



1          The claims asserted by Plaintiff against Defendant are dismissed with prejudice, as agreed and

 2 previously ordered (ECF No. 9, ¶ 4).
              24th day of June, 2019.
 3 DATED this ____
                                                                      24
                                                         DATED this ____ day of June, 2019.

 4 SWITCH, LTD.                                          L&I LV ENTERPRISE, INC., DBA NOVA
                                                         INNOVATIONS
 5

 6
   ________________________________                      ________________________________
 7 SAMUEL CASTOR, ESQ.                                   ILAN GELBERG TAUSHER,
   Nevada Bar No. 11532                                  President/Treasurer/Director
 8 ANNE-MARIE BIRK, ESQ.                                 8332 Paseo Vista Drive
                                                         Las Vegas, Nevada 89128
 9 Nevada Bar No. 12330
   7135 South Decatur Blvd.                              Defendant pro se
10 Las Vegas, Nevada 89118
   Attorneys for Plaintiff
11

12

13                                                IT IS SO ORDERED.

14

15                                                ________________________________________
                                                  UNITED STATES DISTRICT JUDGE
16                                                        June 26, 2019
                                                  Dated:___________________________________
17

18

19
20

21

22

23

24

25

26

27

28

                                                     2
